Case: 19-60904     Document: 00515775295         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 11, 2021
                                  No. 19-60904
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Gaspar Mejia Tol, also known as Gaspar Vazquez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 997 534


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gaspar Mejia Tol, a native and citizen of Guatemala, petitions for
   review of the order of the Board of Immigration Appeals (BIA) dismissing his
   appeal of the Immigration Judge’s (IJ) denial of his application for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60904      Document: 00515775295           Page: 2    Date Filed: 03/11/2021




                                     No. 19-60904


   (CAT). On petition for review of a BIA decision, this court reviews factual
   findings for substantial evidence and questions of law de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Under the substantial evidence
   standard, this court will reverse the BIA only if the evidence compels a
   contrary conclusion. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          In this case, the IJ rendered an adverse credibility determination based
   on discrepancies between Mejia Tol’s three applications for asylum,
   withholding of removal, and protection under the CAT. However, Mejia Tol
   fails to address the IJ’s adverse credibility finding in his petition for review.
   A petitioner abandons any issues not raised in his initial brief, see Nastase v.
   Barr, 964 F.3d 313, 318 n.2 (5th Cir. 2020), cert. denied, 2020 WL 6829083
   (U.S. Nov. 23, 2020) (No. 20-425), and a petitioner’s lack of credibility is
   “an adequate ground for affirming,” Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Accordingly, Mejia Tol abandoned any challenge to the IJ’s adverse
   credibility finding, which is dispositive of his substantive claims. See Nastase,
   964 F.3d at 318 n.2; Chun, 40 F.3d at 79.
          Further, even if Mejia Tol had not abandoned any argument against
   the adverse credibility finding, the IJ’s decision is supported by substantial
   evidence. See Vidal v. Gonzales, 491 F.3d 250, 254 (5th Cir. 2007). The IJ
   based its decision on specific statements that indicated Mejia Tol’s lack of
   credibility. Most notably, the IJ relied on Mejia Tol’s failure to assert
   persecution based on his indigenous heritage in his first two applications and
   the inconsistencies between the three applications. Therefore, the record
   does not compel a determination that Mejia Tol was credible, and he has
   failed to show that, under the totality of the circumstances, no reasonable
   factfinder could have made the adverse credibility ruling. See Wang v. Holder,
   569 F.3d 531, 538-40 (5th Cir. 2009). We defer to the IJ’s adverse credibility
   determination. See id. at 538-39.




                                          2
Case: 19-60904      Document: 00515775295          Page: 3    Date Filed: 03/11/2021




                                    No. 19-60904


          Accordingly, we need not address Mejia Tol’s substantive arguments.
   See Chun, 40 F.3d at 79. In light of the IJ’s adverse credibility determination,
   Mejia Tol has failed to show that the BIA erred in upholding the IJ’s denial
   of his application for relief from removal. See Wang, 569 F.3d at 540; Chun,
   40 F.3d at 79.
          The petition for review is DENIED.




                                          3